DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 filed 7/2/21 remain in the application for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5,8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the term “low” is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 5 and 9, the term “high” is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 18-20 are rejected under 35 U.S.C. 102(a) as being clearly anticipated by JP 2004-314322.
JP 2004-314322 teaches an optical member and its manufacture.  JP 2004-314322 teaches forming a metal oxide film on a substrate and treating the metal oxide film with a plasma treatment to impart a material into the metal oxide film (abstract).  The material can include a fluorine.  The metal oxide layer is a silicon dioxide which is a low reflective material [0042]-[0043].  
Regarding claims 2 and 3, the low refractive material is a silicon oxide such as a silicon dioxide and a radical is reacted with the material.
Regarding claim 4, the low refractive index is 1.45 [0222].
Regarding claim 5, a high refractive index can be formed before the low refractive index [0056].
Regarding claim 6, the high refractive index is 1.85 [0221].  
Regarding claim 7, the high refractive index is titanium oxide [0221].   
Regarding claims 18 and 19, the antireflective layers can be applied by sputtering which is a physical vapor deposition process [0059].
Regarding claim 20, the thickness of the antireflective layer is 1000nm [0062].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-314322 in combination with JP 3836214.
Features detailed above concerning the teachings of JP 2004-314322 are incorporated here.
JP 2004-314322 fails to teach a third low refractive index layer and a fourth high refractive index layer between the first low refractive index layer and the second high refractive index layer and the substrate.
JP 3836214 teaches a similar structure whereby a 4-layer stack includes from the substrate a high refractive, low refractive, high refractive and low refractive stack on the substrate [0009],[0033]-[0041].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2004-314322 process to include a 3rd and 4th refractive layer as evidenced by JP 3836214 with the expectation of achieving similar success.  

Claims 10,11 and 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-314322 in combination with JP 3836214 further in combination with Chen 2018/0198091.
Features detailed above concerning the teachings of JP 2004-314322 in combination with JP 3836214 are incorporated here.
JP 2004-314322 in combination with JP 3836214 fails to teach the plasma to be RF source, the fluorine material to be nitrogen trifluoride and the power to be 200-300W.
Chen 2018/0198091 teaches a similar process whereby a plasma is utilized the is RF biased, used nitrogen fluoride as the halogen fluorine gas and a power of 10W-2000W [0033]-[0036].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2004-314322 in combination with JP 3836214 process to include the plasma to be RF biased, at the claimed power and using a nitrogen trifluoride gas as evidenced by Chen 2018/0198091 with the expectation of achieving similar success eventhough the plasma may be used for a different purpose such as etching it shows that plasmas are known to include these characteristics.  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-314322 in combination with JP 3836214.
Features detailed above concerning the teachings of JP 2004-314322 in combination with JP 3836214 are incorporated here.
JP 2004-314322 in combination with JP 3836214 fails to teach the claimed excitation by microwave, power of microwave, gas flow and pressures.
 While the Examiner acknowledges the prior art is silent with respect to these features, the Examiner takes the position that these are all known processing parameters which are optimized by one skilled in the art to produce the desired results. 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2004-314322 in combination with JP 3836214 process to include excitation by microwave, power of microwave, gas flow and pressures with the expectation of achieving similar success absent a showing of criticality of the claimed known optimizable parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715